196 S.E.2d 212 (1973)
283 N.C. 383
STATE of North Carolina
v.
Bobby Lewis WATSON.
No. 74.
Supreme Court of North Carolina.
May 9, 1973.
*213 Robert Morgan, Atty. Gen., by Roy A. Giles, Jr., Asst. Atty. Gen., for the State.
Whitesides & Robinson, by Henry M. Whitesides, Gastonia, for defendant appellant.
HIGGINS, Justice.
The court correctly defined the crime of common law robbery, recapitulated the evidence, and directed the jury to render one of these verdicts: (1) Guilty of common law robbery; (2) not guilty. Defendant's *214 counsel by proper exceptions challenged the court's failure to submit to the jury the offenses of: (1) Larceny from the person; and (2) assault on a female.
Counsel stressfully contends that Mrs. Eckerd testified she was not in fear for her life, hence the offense could be only larceny from the person. The complete answer is found in an opinion by the present Chief Justice in State v. Moore, 279 N.C. 455, 183 S.E.2d 546. "Robbery at common law is the felonious taking of money or goods of any value from the person of another, or in his presence, against his will, by violence or putting him in fear. State v. Lawrence, 262 N.C. 162, . . . It is not necessary to prove both violence and putting in fearproof of either is sufficient." The taking in this instance was sufficiently violent to effect a dislocation of the victim's arm.
The indictment charges all the essential elements of common law robbery. The evidence fully supports the charge. However, evidence of lesser included offenses is not to be found in the record before us. This Court has repeatedly held that the trial court does not commit error by failure to submit to the jury lesser included offenses of which there is no supporting evidence. State v. Bynum and Coley, 282 N.C. 552, 193 S.E.2d 725; State v. Davis, 282 N.C. 107, 191 S.E.2d 664; State v. Bryant, 280 N.C. 551, 187 S.E.2d 111; State v. Murry, 277 N.C. 197, 176 S. E.2d 738; State v. McNeil, 277 N.C. 162, 176 S.E.2d 732; State v. Smith, 268 N.C. 167, 150 S.E.2d 194.
The defendant complained that the officers had made a deal with some of the defendant's companions in return for their in-court testimony. The complaint does not constitute a defense. There are certain conditions under which "[J]ust men get their due."
No error.